DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “one or more compressed spring” in lines 4 and 6; “a release device” in line 8 of claim 1; “a retracting device” in line 10 of claim 1; “a button” in line 2 of claims 5 and 6; and “a dual spring system” in line 2 of claims 9 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: the pages in the specification is not being numbered; and the designation of patents “‘856 and ‘590” in the last paragraph of page 1 of the specification are incomplete which make them unclear as to what patents are being referred thereby (similar issue with ‘544 and ‘276 patents in the second paragraph of page 2).  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities: “one or more compressed springs” in lines 4 and 6 of claim 1 appear to be a double inclusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the original specification, while mentioning “one or more compressed springs,” “a release device,” and “a retracting device” in the paragraph linking pages 8-9 of the original specification, “rotary device, a pulley device, a spring loaded device, a compressed spring device, or other mechanical means to allow for the pedestals to be raised or lowered” in the fourth paragraph on page 10 of the original specification, and the “one or more springs configured to raise or lower the pedestals is a dual spring system” in the sixth paragraph on page 10 of the original specification, does not reasonably provide enablement for the “one or more compressed springs in 
The original specification, on pages 1-3, discuss the state of the prior art of numerous “smart” toilets which offer “spa” features for the user.  The examiner recognizes that there are prior art for raising and lowering a pedestal and there are separate prior art for raising and lowering a toilet.  However, none of the prior art teaches an apparatus as claimed with “one or more compressed springs in communication with the one or more pedestals, configured to raise or lower the pedestals” in lines 4-5 of claim 1 or the “dual spring system” of claim 9; “a release 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The original specification fails to teach how make an apparatus with the required structures of a toilet in relation to the “one or more compressed springs” in line 4 of claim 1 or “dual spring system” of claim 9 “configured to 
Without such teaching, undue experimentation would have to perform for arriving at a workable apparatus with the required structures of a toilet in relation to one or more pedestals for raising and lowering the toilet as claimed and for raising or lowering the one or more pedestals via “one or more compressed springs” as claimed in claim 1 and via “a first pedal” as claimed in claim 2 or “a second pedal” as claimed in claim 2, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what structure(s) constitute “a release device” in line 8 and “a retracting device” in line 10.  Claims 2-10 are similarly rejected for depending from claim 1.
Regarding claim 4, it is unclear if there is a different between the “separate compartments” in claim 4 and the “encasing” in line 8 of claim 1 since both language are being recited in the specification along with casings 130.  A limitation is required to be consistently recited throughout all claims for clarity purpose.   

Regarding claim 6, it is unclear as to the difference between “a button” as claimed and the “retracting device” in line 8 of claim 1.
The claims are being examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0020889 (hereinafter Hall).
Regarding claims 1 and 9, Hall discloses an apparatus for raising and lowering a toilet (Fig. 8), the apparatus comprising one or more pedestals (802, 804, 810) attached to the base of the toilet (808), wherein each of the one or more pedestals include a footrest (top surface of 802); one or more compressed springs (similar to 708 in Fig. 7, which is considered a dual spring system) in communication with the one or more pedestals, configured to raise or lower the pedestals; one or more compressed springs (similar to 708 in Fig. 7) in communication with the one or more pedestals and the base of the toilet, configured to extend and retract the one or more pedestals; a release device (defined by the user interface similar to 706 in Fig. 7) configured to extend the pedestals away from an encasing in communication with the base of the toilet; and a 
Regarding claim 2, Hall teaches a first pedal (802, 810) of the one or more pedestals is configured to raise the toilet.  
Regarding claim 4, the one or more pedestals are encased in separate compartments (810) in the base of the toilet.  
Regarding claim 5, the apparatus of claim 4, wherein the separate compartments can release the one or more pedestals as a result of a button (defined by the user interface similar to 706 in Fig. 7) being pressed.  
Regarding claim 6, the apparatus of claim 4, wherein the separate compartments can retract the one or more pedestals as a results of a button (defined by the user interface similar to 706 in Fig. 7) being pressed.  
Regarding claim 7, the apparatus of claim 1, wherein the toilet does not include a power source since no power source is shown in Fig. 8.  
Regarding claim 8, the apparatus of claim 1, wherein each of the footrests are height adjustable in a retractable manner, resulting in the user manually adjusting the footrests to a higher height or a lower height.  
Regarding claim 10, the apparatus of claim 1, wherein the one or more springs (similar to 708 of Fig. 7) are configured to extend and retract the one or more pedestals is considered to be a dual spring system.

Allowable Subject Matter
	As best understood, claim 3 is free of prior art.  The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record alone or in combination teaches an apparatus as claimed with a second pedal of the one or more pedestals for lowering the toilet as claimed.  Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oliver teaches an analogous apparatus with a crank to extend and retract pedestals which is features not being claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 3754